Citation Nr: 9908011	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  95-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound with fracture of the left fibula, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from February 1952 to 
November 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted an increased evaluation from 
10 percent to 20 percent for the gunshot wound fracture of 
the left fibula.  The Board remanded this case in January 
1997.

Following the development requested in the remand, the RO, by 
rating decision dated in September 1998, granted service 
connection for left lower extremity nerve injury and scar 
residuals as secondary to his service- connected gunshot 
wound with fracture of the left fibula.  The RO assigned a 10 
percent disability evaluation for the nerve injury, and a 10 
percent disability evaluation for the scar residuals.  The 
appellant was informed of the RO's decision, and of his 
appellate rights, by letter dated on September 4, 1998.  The 
appellant has not filed a notice of disagreement with these 
disability evaluations and, accordingly, these issues are not 
properly before the Board at this time.  Holland v. Gober, 10 
Vet.App. 433 (1997); see also Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997).

In his Form 9 filing dated in December 1994, as well as in 
various other statements of record, the appellant has voiced 
complaint with his original assignment of a 10 percent 
rating, but it is unclear as to whether he is alleging a 
claim of clear and unmistakable error (CUE).  This issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim for an increased rating has been 
developed.

2.  The current left lower extremity disability is the result 
of through and through gunshot wound with compound comminuted 
fracture of the distal fibula and with muscle damage.


CONCLUSION OF LAW

The criteria for a 30 percent schedular rating for residuals 
of a gunshot wound with fracture of the left fibula have been 
met.  38 U.S.C.A. §§ 1155, 1157, 5107(b) (West 1991); 
38 C.F.R. §§ 3.321, 4.71a, 4.72, Diagnostic Codes 5311 (1997- 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. §  5107(a).  That is, he has presented 
a claim which is plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  Furthermore, the appellant has 
undergone recent VA examination and the record does not 
reveal any additional sources of relevant information which 
may be available concerning this claim.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

Historically, the appellant sustained a through and through 
gunshot wound of the left leg in May 1953.  This injury 
resulted in a compound comminuted fracture of the shaft of 
the distal third of the left fibula.  There did not appear to 
be any major artery or nerve involvement.  He developed 
burning pain on the plantar surface of the foot over the 
metatarsal heads and, in July 1953, he underwent excision of 
a neuroma of the left saphenous nerve.   He continued to 
complain of pain and tenderness of the left foot and he 
underwent a series of lumbar sympathetic nerve blocks which 
provided some relief of pain.  VA examination, dated in 
December 1953, revealed a healed comminuted fracture with 
some complaint of numbness and coldness of the solar surface 
of the left foot which at times became very sore on walking 
or constant usage.

By means of a rating decision dated in January 1954, the RO 
granted service connection for gunshot wound fracture of the 
distal third of the left fibula with slight deformity.  A 10 
percent disability rating was assigned.

The appellant complained of left leg weakness and pain on VA 
outpatient treatment in July 1976.  On VA examination in 
September 1976, he had additional complaint of vasomotor 
changes in the left foot in the form of bluish discoloration.  
Physical examination revealed limitation in dorsiflexion to 
ten degrees and increased sensitivity on the sole of the left 
leg.  A January 1977 outpatient treatment record from H.B. 
Thompson, M.D., reveals a notation of loss of left foot 
dorsiflexion.

By letter dated in October 1993, Adrian A. Chandler, M.D., 
indicated that the appellant's gunshot wound of the left 
lower limb involved disability of his Achilles tendon, 
muscles, bone and possibly nerves in the area.  The 
appellant's complaints included discomfort, aching, stiffness 
and soreness of the left ankle and adjacent area.  He also 
reported abnormal sensations in the foot.

VA muscles and bones examinations, dated in February 1994, 
revealed minimal tissue loss of the left gastrocnemius 
muscle.  No tendon injury was evident.  The left leg was 
weaker than the right.  There was evidence of pain and 
reduced dorsiflexion.  The left ankle was larger than the 
right ankle.  There was reduced dorsiflexion of the left 
ankle and internal fixation with resultant traumatic 
arthritis.  

By means of a rating decision dated in August 1994, the RO 
increased the disability evaluation for gunshot wound 
fracture of the left tibia from 10 percent to 20 percent 
disabling which, under Diagnostic Code 5262, represented 
impairment of the tibia and fibula with moderate ankle 
disability.

Several letters from the appellant's friends, received in 
December 1994, indicate opinion that the appellant's 20 
percent disability rating for his left lower extremity was 
too low.  A January 1995 letter from Steve M. Sanders, M.D., 
reported that the appellant required the use of Darvocet 
periodically for chronic left leg pain.  An April 1997 
physical examination conducted by C. Stephen Coleman, M.D., 
revealed some loss of strength and loss of left ankle 
dorsiflexion.  Gait testing showed a mild tendency to favor 
the left leg and a tendency to rotate externally the left 
ankle.  Electromyography findings revealed neurologic injury 
of the left lower extremity with some possible lumbosacral 
radiculopathy.

On VA muscles examination, dated in March 1998, the appellant 
complained that his heel cord of the left leg wouldn't 
stretch enough to let him walk uphill.  Precipitating factors 
included weather and alleviating factors included heat.  He 
had a 10 percent additional disability during flare- up.  
Physical examination revealed that the gastrocnemius muscle 
was entered on the medial aspect of the left leg through a 7 
centimeter scar.  It exited laterally just above the 
malleolus through a 4 centimeter scar.  The scars were 
slightly depressed, and there was some slight amount of 
tissue missing.  No bony or vascular structures were damaged.  
There were no tumors of the muscle.  There was no loss of 
muscle function as the muscle group moved through the joint 
through normal range of motion.  He walked well.  Reflexes 
were active and equal, both knee and ankle jerks, with good 
sensation.  Diagnosis was of wound to the left lower leg with 
minimal residual disability.  X- ray examination revealed old 
fracture of the distal fibular shaft with findings consistent 
with chronic osteomyelitis.

VA peripheral nerves examination, dated in March 1998, 
revealed evidence of nerve injury involving the left femoral 
nerve, the left posterior tibial nerve and the left deep 
peroneal nerve.  VA scar examination, dated in March 1998, 
revealed a scar of the medial and lateral aspects of the left 
lower leg which was slightly tender and disfiguring, but 
otherwise resulted in no functional loss of use.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of the appellant left lower extremity disability 
is assessed for VA compensation purposes by application of 
the criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4.  In July 1997, new 
regulations were issued with respect to the criteria to be 
considered in muscle injury cases.  "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should ... apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so."  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  Pursuant to Karnas, the Board finds that 
the appellant is entitled to have his claim reviewed under 
the regulations in effect both prior to and after July 1997.

The appellant sustained a through and through gunshot wound 
to the left leg resulting in a compound comminuted fracture 
of the distal fibula and damage to the gastrocnemius muscle.  
The RO has rated this disability as 20 percent disabling 
under Diagnostic Code 5262, which contemplates impairment of 
the tibia and fibula with moderate knee or ankle disability.  
A 30 percent rating under this diagnostic code requires 
malunion of the tibia and fibula with marked knee or ankle 
disability.  The appellant does not meet the criteria for a 
higher rating under this diagnostic code.  

In view of the fact that the gunshot wound involved muscle 
damage, residuals may also be rated under the criteria for 
rating muscle injuries.  The principles for rating such 
injuries were revised in July 1997.  However, under both the 
old and the revised rating principles, a through and through 
missile injury involving compound (open) comminuted fracture 
with muscle damage establishes "severe" disability of 
muscles.  

The particular missile injury in the appellant's case 
involved the gastrocnemius muscle of Muscle Group XI.  Injury 
involving Muscle Group XI is rated under Diagnostic Code 
5311.  A severe injury involving this muscle group is 30 
percent disabling.  This is so under the old and the revised 
criteria because Diagnostic Code 5311 did not undergo any 
substantive change with the revision of the rating 
principles.  The 30 percent rating warranted here is the 
highest available rating under Diagnostic Code 5311.

There is no evidence of muscle injury involving any other 
muscle group, and there is no evidence of ankylosis or 
malunion which may allow for a still higher rating.  See 
generally 38 C.F.R. § 4.72 (1997) and 38 C.F.R. § 4.71a 
(1997- 1998).  Accordingly, the Board discerns no other 
schedular criteria which may be applicable to the issue on 
appeal.

In reaching this decision, the Board is cognizant of the fact 
that the RO did not readjudicate the appellant's disabilities 
based on the revised criteria prior to the transfer of the 
claims file to the Board.  However, as stated above, the 
schedular ratings applicable to his disability evaluated 
under the muscle injury criteria (Diagnostic Code 5311) did 
not change as a result of these revisions.  Additionally, the 
repealed provision of 38 C.F.R. § 4.72 has been applied 
favorably to the appellant's benefit.  Accordingly, the Board 
finds that no prejudice will result to the appellant by way 
of appellate review of the claim at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

An increased evaluation for residuals of a gunshot wound with 
fracture of the left fibula is granted, subject to the 
criteria that govern the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals




- 8 -


- 1 -


